TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00086-CR



                             Sergio Delgado Dominguez, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
       NO. D-1-DC-05-205935-A, HONORABLE KAREN SAGE, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due in this Court on June 16, 2014. On July 1, we notified

appellant’s counsel that appellant’s brief was overdue and that if we did not receive a satisfactory

response from counsel on or before July 11, 2014, a hearing before the district court pursuant to

Tex. R. App. P. 38.8(b) would be ordered. To date, appellant’s brief has not been filed, nor have we

received a response from counsel.

               We therefore abate the cause and remand it to the district court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.

See id. If appellant desires to appeal and is indigent, the district court should make appropriate

orders to ensure that appellant is adequately represented on appeal. See id. Following the hearing,
the district court should order the appropriate supplementary clerk’s and reporter’s records to be

prepared and forwarded to this Court no later than September 29, 2014. See id.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: August 28, 2014

Do Not Publish




                                                2